People v Stevenson (2021 NY Slip Op 01074)





People v Stevenson


2021 NY Slip Op 01074


Decided on February 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
FRANCESCA E. CONNOLLY, JJ.


2013-06438
 (Ind. No. 945/11)

[*1]The People of the State of New York, respondent,
vFrank R. Stevenson, appellant.


Frank R. Stevenson, Ossining, NY, appellant pro se.
Paul Skip Laisure, New York, NY (Jenin Younes of counsel), former appellate counsel.
Application by the appellant for a writ of error coram nobis to vacate, on the ground

DECISION & ORDER
of ineffective assistance of appellate counsel, a decision and order of this Court dated June 17, 2015 (People v Stevenson, 129 AD3d 998), affirming a judgment of the Supreme Court, Kings County, rendered May 28, 2013.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
CHAMBERS, J.P., AUSTIN, MILLER and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court